Title: From Alexander Hamilton to William Ellery, 11 April 1791
From: Hamilton, Alexander
To: Ellery, William


Treasury DepartmentApril 11th. 1791
Sir
The law has not provided for the payment of drawbacks, except the prescribed proofs of landing in some place, without the United States, be adduced. Goods exported for drawback cannot be landed again in the United States, without again paying the impost, under the existing laws, though it ⟨is no⟩t improbable the legislature will provide a remedy in some future act for this inconvenience to trade.
Your proceeding in the case of the Charming Sally, Reed, is conformable with law, and I do not see fit to interfere. Her case must have a legal decision.

The new act for registring vessels will probably provide for the making American bottoms of vessels condemned and actually sold for breaches of the laws, but at present such a vessel cannot be registered. She may sail under her old papers, and the Marshall’s certificate, but will be subject to foreign tonnage.
I am, Sir,   Your obedt. servant
Alex Hamilton
William Ellery Esq.Collector Newport
